            Case 2:15-cv-01901-TSZ Document 369 Filed 01/06/21 Page 1 of 1




 1

 2

 3                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 4                                 AT SEATTLE

 5
      SEATTLE TIMES COMPANY,
 6                      Plaintiff,
 7        v.
 8    LEATHERCARE, INC.; STEVEN RITT;
      and the marital community composed of
 9    STEVEN RITT and LAURIE ROSEN-                  C15-1901 TSZ
      RITT,
10
                        Defendants/Third-Party       MINUTE ORDER
11                      Plaintiffs,

12        v.

13    TOUCHSTONE SLU LLC; and
      TB TS/RELP LLC,
14
                        Third-Party Defendants.
15
        The following Minute Order is made by direction of the Court, the Honorable
16 Thomas S. Zilly, United States District Judge:

17         (1)   The unopposed motion, docket no. 367, brought by Seattle Times Company
   to release Appeal (Supersedeas) Bond No. 52BSBIA4550, docket no. 354, is GRANTED,
18 and both Seattle Times Company and the Hartford Fire Insurance Company are hereby
   released from any liability in connection with said bond.
19
           Dated this 5th day of January, 2021.
20
                                                  William M. McCool
21
                                                  Clerk
22
                                                  s/Gail Glass
                                                  Deputy Clerk
23

     MINUTE ORDER - 1
